Title: X. From George Washington to Major General Stirling, 8 June 1780
From: Washington, George
To: Stirling, Lord (né William Alexander)




My Lord
June 8th 1780. Sunset

I am now at the Connecticut farms meeting House, where the Head of our Column is advanced. The Troops are halted and will ly on their arms to night to act as occasion may require. If the Enemy begin to cross over to Staten Island and you are well & clearly ascertained of the fact & circumstances indicate that they mean to continue passing—the Troops on your informing me of it or such part as may be deemed necessary for the purpose, will be put in motion; but as I have already observed—I wish the matter with respect to the Enemy’s passing to be well understood and not to be taken up on light grounds, as our moving otherwise might lead to very serious consequence.
And while I am speaking about the Enemy’s crossing—I think it necessary to request your Lordship’s equal attention that they ⟨mutilated⟩ not move against us without the earliest advice, which is an Object they may have still in view & which they may notwithstanding appearance⟨s⟩ to cross endeavour to carry into execution. It will ⟨be⟩ essential that good Centries & patroles should be kept on your left for this purpose—and some Horsemen & trusty persons should also be kept at Halsted’s point least they should after embarking making a landing there or at some place in it’s vicinity and advance from thence.
I shall be found at a House where the Roads fork on this side Springfield.
It will be best to withdraw the Troops which are advanced, a little in the rear of the Town where they will be secure, as you & General Schuyler proposed. I have the Honor to be with great esteem & regard yr Lordship’s Most Obedt sert

Go: Washington



The House I stay at is Mr Whitehead’s.

